Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


6-15-2005

Horton v. Martin
Precedential or Non-Precedential: Non-Precedential

Docket No. 04-4684




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"Horton v. Martin" (2005). 2005 Decisions. Paper 1007.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/1007


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
APS-248                                                   NOT PRECEDENTIAL

                    UNITED STATES COURT OF APPEALS
                         FOR THE THIRD CIRCUIT

                                   NO. 04-4684
                                ________________

                                JOHN D. HORTON,

                                         Appellant

                                          v.

                     JAMES ANTHONY MARTIN; Federal Public
                      Defender; MATTHEW COAKLEY, Special
                        Assistant U.S. Attorney, Judge Advocate
                       General; HON. WILLIAM WEBB, United
                          States Magistrate, U.S. District Court
                             for the Eastern District of North
                       Carolina; ANNE HAYES, Assistant United
                   States Attorney; HON. MALCOLM J. HOWARD,
                         United States District Court Judge, U.S.
                          District Court for the Eastern District
                       of North Carolina; GEOFREY HOSFORD,
                                 Federal Public Defender
                    ____________________________________

                  On Appeal From the United States District Court
                           For the District of New Jersey
                            (D.C. Civ. No. 03-cv-06194)
                    District Judge: Honorable Robert B. Kugler
                  _______________________________________

Submitted For Possible Summary Action Under Third Circuit LAR 27.4 and I.O.P. 10.6
                                 May 26, 2005

       Before: SLOVITER, NYGAARD AND FUENTES, CIRCUIT JUDGES

                               (Filed June 15, 2005 )
                               _______________________

                                       OPINION
                               _______________________

PER CURIAM

       John D. Horton appeals from the District Court’s order dismissing his complaint

for lack of personal jurisdiction. For the following reasons, we shall affirm.

       Horton was found guilty, in the United States District Court for the Eastern District

of North Carolina, of destruction of government property and resisting, delaying or

obstructing a police officer. In August 2003, the United States Court of Appeals for the

Fourth Circuit vacated the conviction and remanded the case for further proceedings. A

few months later, Horton filed a complaint in the United States District Court for the

District of New Jersey, naming Federal Public Defender James Anthony Martin, Special

Assistant U.S. Attorney Matthew Coakley, Honorable William Webb, Assistant United

States Attorney Anne Hayes, Honorable Malcolm J. Howard (collectively “the Federal

Defendants”), and Horton’s former attorney, Geoffrey Hosford. Horton claimed that all

of the Defendants engaged in a conspiracy to deprive him of his civil rights; that

Defendants Martin and Hosford provided ineffective assistance of counsel for his

defense; and that Defendants Coakley and Hayes engaged in false prosecution, abuse of

criminal process and legal malpractice.

       Defendants Coakely and Hosford filed motions to dismiss for lack of personal

jurisdiction. Horton did not file a response; instead, he filed a motion seeking entry of

                                             2
default judgment against the Federal Defendants because they failed to file an answer to

his complaint. The Federal Defendants filed an opposition to Horton’s motion and stated

that they were not properly served. Additionally, Martin, Webb, Hayes and Howard

joined in Coakley’s pending motion to dismiss. The District Court granted the motions to

dismiss and dismissed the complaint as to all Defendants. Horton filed a timely appeal.

       We have jurisdiction pursuant to 28 U.S.C. § 1291. Our review of the District

Court’s dismissal for lack of personal jurisdiction is de novo, Pinker v. Roche Holdings

Ltd., 292 F.3d 361, 368 (3d Cir. 2002), but we review factual findings for clear error.

Pennzoil Prods. Co. v. Colelli & Assocs., Inc., 149 F.3d 197, 200 (3d Cir. 1998). New

Jersey’s long arm statute confers jurisdiction over nonresidents to the extent allowed

under the United States Constitution. N.J. C T. R. 4:4-4; see Carteret Sav. Bank, FA v.

Shushan, 954 F.2d 141, 145 (3d Cir. 1992). A court may exercise jurisdiction over a

defendant if the defendant has specific or general contacts with the forum. Once a

defendant raises the defense of lack of personal jurisdiction, the plaintiff bears the burden

to prove, by a preponderance of the evidence, facts sufficient to establish personal

jurisdiction. Carteret, 954 F.2d at 146.

       We agree with the District Court that Horton did not present any facts that

demonstrate “continuous and substantial contacts” between the Defendants and New

Jersey. The District Court correctly concluded that Horton also failed to present evidence

to establish specific jurisdiction. The incident that provided the basis for Horton’s



                                              3
complaint occurred in North Carolina. All of the Defendants are residents of North

Carolina, and all relevant court proceedings occurred in North Carolina.

       As the appeal presents no substantial question, we will summarily affirm the

District Court’s order.




                                            4